Ellison, J.
This action is based on a claim for damages accruing to plaintiff’s property by reason of a *456change in the grade of a street made by direction of a street committee who were officers of defendant city. It was conceded that there was no ordinance authorizing the change of the grade. The court held the petition did not state a cause of action against the city and plaintiff took a nonsuit with leave to move to set it aside.
The charter of defendant city authorized the grading and altering of grades of streets by ordinance. This being so it measured the rights of the city in this respect and confined its authority to act within the limit of the legislative department of the city evidenced by a proper ordinance. This has been so frequently decided "by the appellate courts of the state that we need do no more than cite the cases. Gehling v. St. Joseph, 49 Mo. App. 432; Werth v. Springfield, 78 Mo. 107; s. c., 22 Mo. App. 12; Stewart v. Clinton, 79 Mo. 603; Thompson v. Boonville, 61 Mo. 282; Rowland v. Gallatin, 75 Mo. 134; Beatty v. City of St. Joseph, 57 Mo. App. 251. The cases cited by plaintiff’s counsel from this state are to be distinguished from the class to which this one belongs. At least, we are not at liberty to depart from a line of authority directly applicable to the case presented.
Nor did the offer to show ratification aid plaintiff’s case. The ratification was by similar unauthorized acts of city officials, and did not include acts of the legislative department of the city government.
We are satisfied the action of the circuit court was in accordance with the rule in this state, and its judgment is therefore affirmed.
All concur.